Citation Nr: 1617625	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-15 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability. 
 
2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for disability manifested by chest pain. 
 
3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left shoulder disability, including Hill-Sachs deformity. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis, including traumatic arthritis, osteoarthritis, and rheumatoid arthritis. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection of disorders of the hips. 

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral knee disabilities. 

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left ankle injury. 

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psychiatric disability, including anxiety, depression, and post-traumatic stress disorder (PTSD). 

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for musculoskeletal disorder, including myositis, proximal muscle weakness and disorder of the legs. 

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for stomach pain and amebiasis. 

11.  Entitlement to service connection for residuals of venereal diseases.

12.  Entitlement to service connection for tooth electronic implant.   

13.  Entitlement to service connection for prostate cancer. 

14.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1980. 

This appeal arises from September 2007 and November 2012 rating decisions by the San Diego, California Regional Office (RO) of the Department of Veterans' Affairs. 

A video conference was held before the undersigned Veterans Law Judge (VLJ) in September 2015.

After the providing testimony at his video conference, the Veteran submitted additional evidence consisting of private medical opinion, in February 2016 without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  However, as his claims are being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.

The issues of service connection for arthritic, bilateral hip, bilateral knee, left ankle, and psychiatric disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Appellant if further action is required.  



FINDING OF FACT

1.  In an unappealed rating decision dated in April 1993, the RO denied claims of entitlement to service connection for low back, chest, and stomach disabilities. 

2.  In May 2000, the RO determined that new and material evidence had not been received regarding the claim for service connection for chest pain and denied claims of entitlement to service connection for psychiatric and left shoulder disabilities.  The Veteran eventually appealed to the Board.  In October 2004, the Board determined that new and material evidence had not been received regarding the claim for service connection for the low back disability and chest pain and denied claims of entitlement to service connection for psychiatric and left shoulder disabilities.

3.  In an unappealed April 2002 rating action, the RO denied claims of entitlement to service connection for arthritis, musculoskeletal disorders, bilateral hip disorders, bilateral knee disorders, and amebiasis.

4.  In September 2007, the RO denied claims of entitlement to service connection for the residuals of variously diagnosed venereal diseases, tooth electronic implant, a left ankle disability, and chronic adjustment disorder; and determined that new and material evidence had not been received regarding the claims for service connection for PTSD, musculoskeletal diseases, disorders of the knees, disorders of the hips, disorder of the stomach, and arthritis, but the Veteran only perfected appeals to the claims of service connection for the residuals of variously diagnosed venereal diseases and tooth electronic implant; and his petition to reopen a claim for a psychiatric disorder.    

5.  The evidence added to the record since the October 2004 Board decision and September 2007 rating decision is new and relates to the current claimed disabilities.  

6.  At the video-conference hearing held on September 10, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeals for entitlement to SMC; entitlement to service connection for tooth electronic implant and prostate cancer; and his petitions to reopen claims for service connection for residuals of venereal diseases, a musculoskeletal disorder, and a stomach disorder.

7.  The most probative evidence of record links the Veteran's left shoulder disability, low back disability and gastroephageal reflux disease (GERD) to his military service.  


CONCLUSIONS OF LAW

1.  The October 2004 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the service connection claims for arthritis, bilateral hip disability, lumbar spine disability, bilateral knee disability, left ankle disability, disability claimed as chest pain, psychiatric disability, and left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a low back disability, left shoulder disability and GERD are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.303 (2015).  

5.  The criteria for withdrawal of the appeals for entitlement to SMC; entitlement to service connection for tooth electronic implant and prostate cancer; and his petitions to reopen claims for service connection for residuals of venereal disease, a musculoskeletal disorder, and a stomach disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen a claim for service connection for arthritis, bilateral hip disability, lumbar spine disability, bilateral knee disability, left ankle disability, disability claimed as chest pain, psychiatric disability, and left shoulder disability

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claims for service connection for low back, chest and stomach disabilities in an April 1993 rating decision.  Evidence considered at that time included the Veteran's service treatment records and service personnel records.  The Veteran was notified of the decision and he did not appeal.  Therefore, the April 1993 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2000, the RO determined that new and material evidence had not been received regarding the claim for service connection for chest pain and denied claims of entitlement to service connection for psychiatric and left shoulder disabilities.  The Veteran eventually appealed to the Board.  In October 2004, the Board determined that new and material evidence had not been received regarding the claim for service connection for the low back disability and chest pain and denied claims of entitlement to service connection for psychiatric and left shoulder disabilities.  When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's 2004 denial of his claims, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

During the interim, in April 2002, the RO denied claims of entitlement to service connection for arthritis, musculoskeletal disorder, disorders of the hips, disorders of the knees, and amebiasis (stomach disorder).  The Veteran was notified of the decision and he did not appeal.  Therefore, the April 2002 rating decision is also  final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2007, the RO denied claims of entitlement to service connection for the residuals of variously diagnosed venereal diseases, tooth electronic implant, a left ankle disability, and chronic adjustment disorder.  The RO also determined that new and material evidence had not been received regarding the claim for service connection for PTSD, musculoskeletal diseases, disorders of the knees, disorders of the hips, disorder of the stomach, and arthritis.  The Veteran was notified of the decision and of his appellate rights.  

In September 2008, the Veteran filed timely appeals to the denials of service connection for venereal diseases and electronic tooth implant as well the denial to reopen the claim for a psychiatric disability.  Otherwise, the September 2007 rating decision is final as to the remaining issues (entitlement to service connection for the a left ankle disability; and petitions to reopen claims for service connection for musculoskeletal diseases, bilateral knee disabilities, bilateral hip disabilities, disorder of the stomach, and arthritis).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether the denial was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines 'new and material evidence' as follows. 'New evidence' means evidence not previously submitted to agency decision makers, and 'material evidence' means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a 'low threshold' for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since those final decisions, new testimony as well as medical evidence has been received.  The Veteran's testimony includes reports of currents diagnoses.  He also noted prior treatment at a private facility, which has not been discussed before.  The medical evidence also includes medical nexus opinions regarding the Veteran's psychiatric, left shoulder, and low back disabilities, by a private orthopedist.  As noted above, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus supra.  This new evidence is directly related to elements of service connection that are necessary to substantiate the claims, it is also material.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for an arthritic disability, a bilateral hip disability, a low back disability, a bilateral knee disability, a left ankle disability, a disability manifested by chest pain, a psychiatric disability, and a left shoulder disability.  The petitions to reopen are granted.  See 38 C.F.R. § 3.156(a).

Service connection

Although this case has a significant amount of evidence, the Board will not discuss it all in this decision, as much of the evidence was discussed in previous Board and RO decisions.  For the sake of brevity, the Board will focus on the most probative evidence.  

As noted above, new testimony as well as medical evidence has been received.  The Veteran's testimony before the undersigned included a full recitation of the events that transpired in service and until the present day.  In addition, the evidence now includes a December 2015 medical nexus opinion regarding the Veteran's left shoulder, low back disability and GERD disabilities.  The Board finds the Veteran's testimony to be competent and credible and assigns probative weight to the December 2015 nexus opinion, as the examiner reviewed the medical and military record, provided a detailed discussion and explained why the disabilities are linked to service.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left shoulder, low back and GERD disabilities are related to his military service.  Thus, the benefit-of-the-doubt doctrine is triggered and service connection for these disabilities is warranted.  

Withdrawal of appeals 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the video-conference hearing held on September 10, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeals for entitlement to SMC; entitlement to service connection for tooth electronic implant and prostate cancer; and his petitions to reopen claims for service connection for residuals of venereal disease, a musculoskeletal disorder, and a stomach disorder.  The transcript of the hearing has been reduced to writing.  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is granted.

Service connection for a low back disability, to include degenerative joint disease, invertebral disc bulges and foraminal stenosis, is granted.  

The petition to reopen the claim of entitlement to service connection for a disability manifested by chest pain is granted.

Service connection for GERD is granted.  

The petition to reopen the claim of entitlement to service connection for a left shoulder disability, including Hill-Sachs deformity is granted.

Service connection for a left shoulder disability, including degenerative joint disease, is granted.  

The petition to reopen the claim of entitlement to service connection for arthritis, including traumatic arthritis, osteoarthritis, and rheumatoid arthritis is granted.

The petition to reopen the claim of entitlement to service connection for disorders of the hips is granted.

The petition to reopen the claim of entitlement to service connection for bilateral knee disabilities is granted.

The petition to reopen the claim of entitlement to service connection for a left ankle injury is granted.

The petition to reopen the claim of entitlement to service connection for a psychiatric disability is granted.

The appeal for entitlement to special monthly pension is dismissed.

The appeal for entitlement to service connection for tooth electronic implant, is dismissed.

The appeal for entitlement to service connection for prostate cancer, is dismissed.

The appeal to reopen a claim for service connection for residuals of venereal disease, is dismissed.

The appeal to reopen a claim for service connection for a musculoskeletal disorder, is dismissed.

The appeal to reopen a claim for service connection a stomach disorder, is dismissed.


REMAND

The Veteran states that service connection is warranted for an arthritic disability, a bilateral hip disability, a bilateral knee disability, a left ankle disability, and a psychiatric disability.  He says that these disabilities had their onset during or as a result of military service.  

At his video conference the Veteran referred to current treatment for arthritic disabilities.  The Veteran also discussed the fact that he received prior treatment from Kaiser Permanente in San Diego from 1982 to 89.  It is also noted that VA medical treatment records dated in February 2001 show that the Veteran reported receiving back  treatment in 1993 at Kaiser Permanente.  After the Veteran provides the necessary information, all records of treatment should be obtained.  

A VA psychiatric examination was conducted in September 2012.  The psychiatrist initially diagnosed PTSD.  However, in a July 2014 addendum, the examiner noted that the Veteran did not have a verifiable stressor and retracted the PTSD diagnosis.  However, the VA examiner did not comment on the prior diagnoses of depression and anxiety.  All psychiatric diagnoses should be reconciled.

In light of the Veteran's contentions as well as newly submitted medical evidence, VA examinations and opinions are needed to help adjudicate the claims.  

Finally, the claim for special monthly pension is inextricably intertwined with his claims for service connection.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will defer adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps in order to request that the Veteran provide detailed information concerning the circumstances of his treatment received for his claimed disabilities but specifically his arthritic condition, such as dates and pertinent information related to treatment.  After the Veteran provides the necessary information, all records of treatment should be obtained.

2.  The RO should make arrangements to obtain the Veteran's complete treatment records from Kaiser Permanente that date form 1980's through the 1990's and Dr. F.A. Graf.

3.  Make arrangements to obtain the Veteran's complete treatment records from the San Diego VA treatment facility, dated from June 2014 forward.

4.  After obtaining any additionally identified records, forward the VBMS files to the VA compensation examiners that performed the 2012 mental status and examination of the Veteran for supplemental comments (addenda).

Specifically, he needs to additionally indicate whether it is at least as likely as not (50 percent or greater probability) that any of his mental disorder diagnoses are related or attributable to his military service.  The examiner should try and reconcile the prior diagnoses and, even if he still does not believe the Veteran has PTSD, must additionally comment on the etiology of these other diagnoses.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination of his hips, knees, and left ankle.  The VBMS file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner should provide a diagnosis of all hip, knee and left ankle disorders found to be present.  The examiner should comment as to whether he has a general arthritic condition such as rheumatoid arthritis. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current orthopedic disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's reports of left ankle injury noted in May 1976 STR; right knee contusion noted in September 1977 STR and/or general deterioration from military duties.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After all indicated development has been completed, the RO should review the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and agent should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


